859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard MARCHESANI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-2090.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, Jr., District Judge.*

ORDER

2
Bernard Marchesani, a federal prisoner acting through counsel, appeals a judgment of the district court denying his motion filed pursuant to 28 U.S.C. Sec. 2255 to vacate his sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In his motion to vacate, Marchesani claims that his guilty pleas to charges of extortionate credit transactions and failure to appear were induced by the ineffective assistance of his counsel and hence must be set aside.


3
After an extensive evidentiary hearing, the magistrate concluded that Marchesani's counsel did no more than express an expectation as to what he believed the sentence would be and that this expression of what he expected the sentence to be was within the acceptable range of competent professional conduct.  The district court adopted the magistrate's report and recommendation over petitioner's objections and denied Marchesani's motion.


4
Upon review, we find no error with the judgment.  Accordingly, the judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation